Title: Deed to 2 Pews and Tomb in First Church, Quincy, 4 October 1826
From: Adams, John Quincy
To: 


				
					
					October 4, 1826
				
				Know all men by these Presents, that We John Quincy Adams of Boston in the County of Suffolk, and Josiah Quincy of said Boston Esquires, Executors of the last will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws deceased; in consideration of Forty-five dollars paid by the said John Quincy Adams, the receipt whereof we do hereby acknowledge, do hereby sell and convey unto the said John Quincy Adams one Pew in the first Congregational Parish in Quincy aforesaid, being the first Pew on the Easterly side of the pulpit formerly belonging to the said John Adams.And also in consideration of Sixty two dollars paid us by the said John Quincy Adams we the said Executors do sell and convey unto the said John Quincy Adams one other Pew in said parish being the Pew numbered One, in the broad Aisle late belonging to the said John Adams.And also in consideration of Sixty dollars paid us by the said John Quincy Adams, We the said Executors do sell & convey unto the said John Quincy Adams One Tomb in the burial ground of the First Congregational Parish, in Quincy aforesaid, being the tomb nearest the Town School-house in said Quincy, and late belonging to the said John Adams; the sums to us the said Executors paid, being those at which the aforesaid Pews and Tomb were sold at public Auction to the said John Quincy AdamsTo have & to hold, the said premises to him the said John Quincy Adams his heirs and Assigns to his & their use & behoof forever.In witness whereof, We the said John Quincy Adams and Josiah Quincy Executors aforesaid have hereunto Set our hands and Seals, this fourth day of October in the year of our Lord One thousand eight hundred & twenty-six
				
					J. Q. Adams
				
				
					Signed, sealed & delivered in presence of NB Before signing the word “two” was interlinedThomas B AdamsJohn Adams—
				Josiah QuincyNorfolk ss. Town of Quincy 4th October, 1826 Then the above named Executors acknowledged the above instrument as their free act & deed—CoramThomas B Adams Jus: Pacis
			